Title: To George Washington from Robert Dinwiddie, 26 July 1755
From: Dinwiddie, Robert
To: Washington, George

 

Dear Washington
July 26th 1755

The dismal Defeat of our Forces by such a handful of Men gives me very great Concern, as also for the Death of the Genl & so many brave Officers entirely owing to the dastardly Spirit of the private Men their Panick I suppose made them deaf to all Commands & in course was the Bane of all our Misfortunes[.] The train of Artillery being in the Enemy’s Possessn is a monstrous Misfortune; however I was glad to receive Yr Letr & that You came safe off witht any Wound after Yr gallant Behavr on which I congratulate You & thank You for the Acct You gave me of the Engagemt but I suppose You cd not tell the Numbr of the Enemy that were killed—But pray Sr wth the Numbr of Men remaing is there no Possibility of doing somethg the other Side of the Mounts. before the Winter Months—I have wrote Colo. Dunbar on this head & if the private Men have got over their Panick I think they may do a good deal as I suppose many of the Fr. will immediately go up the River Ohio as they will not expect any Attack from this so soon after the late Defeat. Pray write me Yr Opinion thereon. I have call’d the Assembly & do not doubt of their concuring with me in any Thg reasonable for the Service. I have order’d three Compas. of Rangers to the Frontiers: but surely You must Mistake. Colo. Dunbar will not march to Winter Qrs in the Middle of Sumer, & leave the Frontiers of his Majesty’s Colonies open witht proper Fortificats. & exposd to the Invasions of the Enemy, no! he is a better Officer & I have a different Opinion of him—I shall wait wth Impatience an Answer to my Letr to him by this Exps—I thank You for the List of Officers kill’d & Wounded, it gives me much Concern to observe so many brave Men in a manner Murder’d for defect of the private Men’s not doing their Duty. I sincerely wish You Health & Happiness & am with great Respect Sr Yr o. h. S.
